843 F.2d 1391
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Bruce Delane LEWIS, Plaintiff-Appellant,v.Don DAWSON, Lincoln County Jailer, Defendant-Appellee.
No. 87-6139.
United States Court of Appeals, Sixth Circuit.
April 5, 1988.

1
Before LIVELY, Chief Judge, RALPH B. GUY, Jr., Circuit Judge, and AVERN COHN, District Judge.*

ORDER

2
This case has been referred to a panel of the court pursuant to Rule 9(a), Rules of the Sixth Circuit.  Upon examination of the record and briefs, this panel unanimously agrees that oral argument is not needed.  Fed.R.App.P. 34(a).


3
This pro se plaintiff appeals the district court's judgment adopting the magistrate's recommendation that his 42 U.S.C. Sec. 1983 civil rights complaint be dismissed as frivolous pursuant to 28 U.S.C. Sec. 1915(d).


4
Seeking monetary relief, plaintiff brought suit alleging a violation of his eighth amendment rights.  Specifically, plaintiff alleged that the defendant rescheduled his doctor's appointment to have a cyst removed from his arm.  We affirm the decision of the district court.


5
A review of the record indicates that plaintiff did not file objections to the magistrate's report nor has he explained why the objections were not filed.  Under these circumstances, we conclude the plaintiff waived appellate review of his claim.   See Thomas v. Arn, 474 U.S. 140 (1985);  United States v. Walters, 638 F.2d 947, 949-50 (6th Cir.1981).


6
Accordingly, the district court's judgment is hereby affirmed pursuant to Rule 9(b)(5), Rules of the Sixth Circuit.



*
 The Honorable Avern Cohn, U.S. District Judge for the Eastern District of Michigan, sitting by designation